It is in the discretion of the court to permit the addition of a plea at any time before the trial; and the court will admit the plea where the justice of the case requires it. And the plea now offered is such an one as justice requires the admission of. It would be a monstrous proposition that when judgments after plea had taken away all the assets, the executor or administrator should, notwithstanding, be compelled to answer the debts first pleaded to.
The plea was added.
NOTE. — See Woolford v. Simpson, ante, 132, and the cases referred to in the note.
(282)